DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application is amended as follows: 
Change claim 7 to depend on claim 1.
Allowable Subject Matter
Claims 1-3, 5-10, 12-14, and 17 are allowed.  The following is an examiner’s statement of reasons for allowance:  the prior art teach that gas leaks are detected by using various sensors including acoustic, thermal, flow rate, etc.  Leak detection is also known to use consumption rates.  The prior art do not appear to teach/suggest 
acquiring a change rule of methane concentration in an inspection well during biogas accumulation, and generating a second function of the methane concentration changing with time;
calculating a first correlation coefficient between the first function and the second function, and judging whether the first correlation coefficient is greater than a first preset threshold; 
acquiring a third function of gas consumption changing with time if the first correlation coefficient is less than the first preset threshold;
calculating a second correlation coefficient between the first function and the third function, and judging whether the second correlation coefficient is less than a second preset threshold; and if the second correlation coefficient is greater than the second preset threshold, determining that the gas leakage occurs in response to a first time point corresponding to a maximum methane concentration being within a first preset time interval and a second 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856